                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


COWBOYS FOR TRUMP, INC,
KARYN K. GRIFFIN, former LLC
member of Cowboys for Trump and in
her individual capacity, COUY
GRIFFIN, as an LLC Member and in his
individual capacity,

                Plaintiffs,
                                                          Case No: 2:20-cv-00587-GJF-SMV
v.


MAGGIE TOULOUSE OLIVER, in her
official capacity as Secretary of State of
New Mexico,

                Defendant.



                                               ANSWER

        Defendant Maggie Toulouse Oliver, in her official capacity as New Mexico Secretary of

State, hereinafter referred to as “Defendant,” submits her answer and affirmative defenses to

Plaintiffs’ Complaint for Civil Rights Violations Seeking Declaratory and Injunctive Relief,

hereinafter referred to as “Complaint.” Defendant denies each and every allegation in the

Complaint not specifically admitted herein.

                                          INTRODUCTION

        1.      Defendant is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 1 concerning Plaintiffs’ purpose in bringing this action. To the extent

Paragraph 1 sets forth factual allegations, Defendant denies that it violated Plaintiffs’ right of

Cowboys for Trump, Inc. v. Oliver, Case No. 2:20-cv-00587-GJF-SMV
Answer
Page 1 of 13
freedom of speech and association to organize, and equal protection of the law, and therefore

denies same.

        2.      Defendant denies Plaintiffs’ characterization of the First Amendment in Paragraph

2, and further denies Plaintiffs’ characterization of the law.

        3.      The case cited in Paragraph 3 and the cited quote from Citizens United v. FEC, 558

U.S. 310, 339 (2010) speaks for itself. Defendant denies that the case supports Plaintiffs’ civil

rights action or supports Plaintiffs’ allegations that Defendant violated Plaintiffs’ right to freedom

of speech and association to organize.

        4.      The case sited in Paragraph 4 speaks for itself. Defendant denies Plaintiffs’

characterization of the cited case.

        5.      The case cited by Plaintiffs in Paragraph 5 speaks for itself. Defendant denies

Plaintiffs’ characterization of the cited case.

        6.      The cited case and the New Mexico Constitution speak for themselves. Defendant

denies Plaintiffs’ characterization of the cited case.

        7.      Defendant admits that the Secretary of State “may adopt and promulgate rules and

regulations to implement the provisions of the Campaign Reporting Act,” NMSA 1978, §§ 1-19-

25 to -36, including as amended by Senate Bill 3 (2019). NMSA 1978, § 1-19-26.2. Senate Bill 3

speaks for itself, and Defendant denies Plaintiffs’ characterization of the bill and 1.10.13 NMAC.

Defendant denies any remaining allegations in Paragraph 7.

        8.      Defendant is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 8 concerning Plaintiffs’ alleged activities, contributions and expenditures.

Defendant denies that Plaintiffs have not or will not make independent expenditures that are

Cowboys for Trump, Inc. v. Oliver, Case No. 2:20-cv-00587-GJF-SMV
Answer
Page 2 of 13
required to be reported under the Campaign Reporting Act, and demands strict proof thereof.

Defendant asserts that Plaintiffs’ activities require registration, disclosure, and disclaimer under

the Campaign Reporting Act.          Defendant denies that all independent expenditures require

registration, disclosure, disclaimers.

        9.      Defendant is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 9 concerning Plaintiffs’ purpose in bringing this action. The remainder of

Paragraph 9 consists of a summary of Plaintiffs’ complaint to which no response is required.

        10.     Defendant admits the allegations in Paragraph 10.

        11.     Defendant Secretary of State denies the allegations in Paragraph 11 that it cannot

constitutionally require registration and disclosure requirements of Cowboys for Trump.

Defendant states that the cited case speaks for itself and should be read and interpreted in its

entirety. Defendant denies that the cited case supports Plaintiffs’ proposition that the Secretary of

State cannot regulate Cowboys for Trump.

        12.     Defendant states that the cited quote from New Mexico Youth Organized v. Herrera,

611 F.3d at 669 (10th Cir. 2010), speaks for itself. Defendant denies that the cited case is applicable

to the factual situation in this case.

        13.     Defendant denies that Cowboys for Trump is in “the same boat” as the plaintiffs in

the cited case, because Cowboys for Trump’s primary purpose is to influence elections. Defendant

denies that Cowboys for Trump has “not expended a single penny on independent expenditures in

support of or in opposition to any candidate for office, much less a state office,” and Defendant

demands strict proof thereof. Defendant denies the remaining allegations in Paragraph 13.



Cowboys for Trump, Inc. v. Oliver, Case No. 2:20-cv-00587-GJF-SMV
Answer
Page 3 of 13
                                  JURISDICTION AND VENUE

        14.     Defendant denies that Plaintiffs have stated a claim under the cited statutory

provisions. Defendants deny that this Court has jurisdiction. Defendants deny that venue is proper

in this Court under 28 U.S.C. § 1391(b).

                                               PARTIES

        15.     Defendant denies the allegations in Paragraph 15 because Cowboys for Trump,

Inc., as identified in the caption of the Complaint, does not exist. To the extent that the

allegations in Paragraph 15 are intended to relate to Cowboys for Trump, LLC, Defendant admits

that Cowboys for Trump, LLC has accepted contributions from supporters. Defendant is without

knowledge or information sufficient to admit or deny the purpose for which contributions are

used by Cowboys for Trump, LLC, and demands strict proof thereof. Defendant denies the

remaining allegations in Paragraph 15.

        16.     Defendant is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 16, and therefore denies same.

        17.     Defendant admits that Couy Griffin is a resident of Otero County and a member

of the Otero County Commission. Defendant denies that Couy Griffin is a founding member of

Cowboys for Trump, Inc. because no such entity exits. Defendant is without knowledge or

information sufficient to admit or deny that Couy Griffin is a founding member of Cowboys for

Trump, LLC.

        18.     Defendant admits the allegations in Paragraph 18.




Cowboys for Trump, Inc. v. Oliver, Case No. 2:20-cv-00587-GJF-SMV
Answer
Page 4 of 13
                                    FACTUAL ALLEGATIONS

        19.     Defendant admits that the New Mexico Legislature passed Senate Bill 96 in the

March 2017 legislative session, and that Governor Susana Martinez vetoed the bill on April 7,

2017. Defendant states that Senate Executive Message No. 56, dated April 7, 2017, speaks for

itself. Defendant is without sufficient knowledge or information to admit or deny the remaining

allegations in Paragraph 19.

        20.     Defendant admits that a Press Release was issued on April 7, 2017, which contains

the statements quoted in Paragraph 20. The press release speaks for itself. Defendant denies

Plaintiffs’ characterizations of the statements as indicative of “policy priority” or as suggestive of

any conclusions made by the Defendant.

        21.     Defendant admits that the Secretary of State adopted a version of 1.10.13 NMAC

that went into effect on October 10, 2017. Defendant denies that this is the operative version of

1.10.13, which was amended again in 2019. Defendant admits that a Press Release was issued on

September 8, 2017 concerning the 2017 rule. The press release speaks for itself. Defendant denies

that the quoted statement in Paragraph 21 taken from the Press Release was made by the

Defendant. Defendant denies the remaining allegations in Paragraph 21.

        22.     Defendant states that Rule 1.10.13.7(Q)(3)(c) NMAC speaks for itself. Defendant

denies the characterization of the definition of “independent expenditure” as an expansion of the

definition. Defendant denies the remaining allegations in Paragraph 22.

        23.     Defendant states that 1.10.13.11(D)(2) NMAC speaks for itself. Defendant notes

that Plaintiffs’ description of 1.10.13.11(D) relies on a prior version of the rule and that the current

rule triggers disclosure requirements upon expenditures of more than $9,000 in a statewide election

Cowboys for Trump, Inc. v. Oliver, Case No. 2:20-cv-00587-GJF-SMV
Answer
Page 5 of 13
or ballot question. Defendant admits that NMSA 1978, Section 1-19-35(A) (2019) and

1.10.13.15(E) NMAC (2019)           authorize the Defendant         to impose fines for late filing of

expenditure and contribution reports, or no activity reports, up to a maximum of $5,000. Defendant

denies Plaintiffs’ characterizations of the rule and any remaining allegations in Paragraph 23.

        24.      Defendant admits that Senate Bill 3 (SB 3) was adopted by the New Mexico

legislature in March 2019 and signed into law by the Governor on April 4, 2019. Defendant asserts

that SB 3 speaks for itself and denies Plaintiffs’ characterizations of SB 3.

        25.     Defendant admits the allegations in Paragraph 25.

        26.     NMSA 1978, Section 1-19-26.1(C) speaks for itself. Defendant denies Plaintiffs’

characterizations of Section 1-19-26.1(C).

        27.     NMSA 1978, Section 1-19-27.3(C) speaks for itself. Defendant denies Plaintiffs’

characterizations of Section 1-19-27.3(C).

        28.     NMSA 1978, Section 1-19-27.3(D)(2) speaks for itself. Defendant denies

Plaintiffs’ characterizations of Section 1-19-27.3(D)(2).

        29.     Defendant admits that if an entity is required under the Campaign Reporting Act to

submit an expenditure report and does so, then Defendant posts the report to its website. See

NMSA 1978, § 1-19-32(C) (2019). The information required to be contained in those reports is

determined by the Campaign Reporting Act and regulations promulgated thereunder. Defendant

denies any remaining allegations in Paragraph 29.

        30.      NMSA 1978, Section 1-19-26.4 (2019) speaks for itself. Defendant denies

Plaintiffs’ characterizations of Section 1-19-26.4.



Cowboys for Trump, Inc. v. Oliver, Case No. 2:20-cv-00587-GJF-SMV
Answer
Page 6 of 13
        31.     Defendant admits that Plaintiffs engage in issue advocacy, among other activities.

Defendant is without knowledge or information sufficient to admit or deny the remaining

allegations on Paragraph 31.

        32.     Defendant admits that Cowboys for Trump, LLC raises money from New Mexico

donors. Defendant is without knowledge or information sufficient to admit or deny the

remaining allegations in Paragraph 32.

        33.     Defendant is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 33 and demands strict proof thereof.

        34.     Defendant is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 34. Defendant denies any implication that protests, boycotts, or any

other protected First Amendment speech justifies an exception to disclosure requirements.

        35.      Defendant is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 35.

        36.     Defendant is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 36 concerning Plaintiffs’ future activities. Defendant states that NMSA

1978, Sections 1-19-36 (2019) and 1-19-34.6(B) (2019) and 1.10.13.15(E) NMAC speak for

themselves. Defendant denies that Plaintiff Cowboys for Trump, INC is a corporation or corporate

entity. Cowboys for Trump is a limited liability company, registered to do business in New Mexico

pursuant to the Limited Liability Company Act, NMSA 1978, §§ 53-19-1 to 53-19-74, under

Business number ID 5862701 with its stated purpose as “political.” The case cited in Paragraph

36 speaks for itself. Paragraph 36 also contains an incomplete hypothetical regarding possible

future activity to which no response is required.

Cowboys for Trump, Inc. v. Oliver, Case No. 2:20-cv-00587-GJF-SMV
Answer
Page 7 of 13
        37.     Defendant is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 37. Defendant denies any implication that SB 3 will force Plaintiffs to

silence their speech.

        38.     Defendant denies that Plaintiffs have suffered an injury, and therefore denies that

Plaintiffs lack a remedy at law.

                                               COUNT I

               By requiring Plaintiffs to disclose their members and supporters,
                    Oliver violates the First and Fourteenth Amendments

        39.     Defendant denies the heading preceding Paragraph 39. Defendant incorporates its

responses to each of the foregoing paragraphs, as set forth above.

        40.     The cases cited in Paragraph 40 speak for themselves and should be read and

interpreted in their entirety. Defendant admits that the First Amendment is incorporated against

the States pursuant to the Fourteenth Amendment. Defendant denies that 1.10.13.15 NMAC and

SB 3 violate the First Amendment, including as a result of its disclosure requirements. Defendant

denies any remaining allegations in Paragraph 40.

        41.     The cases cited in Paragraph 41 speak for themselves and should be read and

interpreted in their entirety. Defendant denies that the Rule and the Bill cannot meet any applicable

standards of constitutional scrutiny. Defendant denies that SB 3 operates as a membership-

disclosure regulation or that the cited cases are relevant to this action. Defendant is without

knowledge or information sufficient to admit or deny the allegations in Paragraph 41 concerning

Plaintiffs’ history of illicit conduct or embrace of unlawful means and ends. Defendant denies any

remaining allegations in Paragraph 41 and demands strict proof thereof.

Cowboys for Trump, Inc. v. Oliver, Case No. 2:20-cv-00587-GJF-SMV
Answer
Page 8 of 13
        42.     Defendant denies the allegations contained in Paragraph 42.

                                              COUNT II

               By requiring Plaintiffs to register and disclose their sponsorship
          of issue advocacy, Oliver violates the First and Fourteenth Amendments.

        43.     Defendant denies the heading preceding Paragraph 43. Defendant incorporates its

responses to each of the foregoing paragraphs, as set forth above.

        44.     The cases cited in Paragraph 44 speak for themselves and should be read and

interpreted in their entirety. Defendant admits that the First Amendment is incorporated against

the States pursuant to the Fourteenth Amendment. Defendant denies that the Rule and the Bill

violate the First Amendment, including as a result of its registration and disclaimer requirements.

Defendant denies any remaining allegations in Paragraph 44.

        45.     The case cited in Paragraph 45 speaks for itself and should be read and interpreted

in its entirety. Defendant denies the remaining allegations in Paragraph 45.

        46.     Defendant denies the allegations contained in Paragraph 46.

                                              COUNT III

     The Rule is ultra vires because Oliver acted beyond her constitutional authority to
                                       promulgate it.

        47.     Defendant denies the heading preceding Paragraph 47. Defendant incorporates its

responses to each of the foregoing paragraphs, as set forth above.

        48.     Defendant denies the allegations in Paragraph 48 on its merits and because this

Court lacks jurisdiction to hear it and because the claim is moot because the Secretary




Cowboys for Trump, Inc. v. Oliver, Case No. 2:20-cv-00587-GJF-SMV
Answer
Page 9 of 13
promulgated a rule on October 16, 2019, effective on October 29, 2019, amending the reporting

and disclosure requirements in 1.10.13 NMAC to conform with Senate Bill 3 (2019).

        49.     Defendant denies the allegations in Paragraph 49.

        50.     Defendant denies the allegations in Paragraph 50 that the Secretary enacted her

policy preferences into law. The case cited in Paragraph 50 speaks for itself, and should be read

and interpreted in its entirety. Defendant denies the remaining allegations in Paragraph 50.

        51.     The cases cited in Paragraph 51 speak for themselves, and should be read and

interpreted in their entirety. Defendant denies the remaining allegations in Paragraph 51 and

further denies the characterization of the cases as applicable to the Secretary in the instant case.

        52.     Defendant denies all allegations in Paragraph 52.

        53.     Defendant denies there are infirmities with Rule 1.10.13 NMAC (2019).

Defendant promulgated 1.10.13 NMAC (2019) after the Bill was passed and to implement

2019’s legislative revisions to the Campaign Reporting Act. Defendant denies all remaining

allegations in Paragraph 53.

        54.     Defendant admits that acts that offend the New Mexico Constitution are void ab

initio, but Defendant denies that the Secretary’s actions can be characterized as such. Defendant

denies the remaining allegations in Paragraph 54.

                                              COUNT IV

   Plaintiffs are entitled to a declaratory judgment that New Mexico’s Campaign Act, as
               applied to Plaintiffs, is preempted by the Federal Campaign Act




Cowboys for Trump, Inc. v. Oliver, Case No. 2:20-cv-00587-GJF-SMV
Answer
Page 10 of 13
         55.    Defendant denies the heading preceding Paragraph 55. Defendant incorporates its

responses to each of the foregoing paragraphs, as set forth above. Defendant states that 52 U.S.C

§ 30143(a) speaks for itself and that 52 U.S.C. § 30143 should be read and interpreted in its

entirety.

         56.    Defendant denies any implication that the laws in this preceding are superseded

and states that 11 CFR § 108.7(b)(1-3) speaks for itself, and that it should be read and interpreted

in its entirety and specifically in relation to other federal campaign finance laws that require

duplicate disclosure of campaign reports with appropriate state officers. See, e.g., 52 U.S.C. §

30113.

         57.    Defendant denies that Plaintiff is entitled to a declaratory judgment or that NMSA

1978, Section 1-19-26.1(E) is preempted by federal law. Defendant denies that the Federal

Election Campaign Act preempts registration and disclosure requirements under New Mexico’s

Campaign Reporting Act specific to this case.

                                      PRAYER FOR RELIEF

         Defendant denies the allegations in Plaintiffs’ “Prayer for Relief” Paragraph, including that

Plaintiffs are entitled to the requested relief.

                                    AFFIRMATIVE DEFENSES

         1.     Plaintiffs have failed to state a claim upon which relief may be granted, including

without limitation, for a declaratory judgment or injunctive relief.

         2.     Plaintiffs have failed to state a claim upon which attorney’s fees or damages may

be granted.


Cowboys for Trump, Inc. v. Oliver, Case No. 2:20-cv-00587-GJF-SMV
Answer
Page 11 of 13
          3.    Plaintiffs lack standing, including because they have not suffered an injury in fact.

          4.    Plaintiff, Cowboys for Trump, Inc. has no standing because it does not exist as an

entity.

          5.    Plaintiffs lack standing and this Court lacks jurisdiction as to any issues governed

by New Mexico’s Election Code and previously decided by voluntary and binding arbitration

pursuant to NMSA 1978, Section 1-19-34.4(D) & (E) (1995).

          6.    Plaintiffs’ requests for declaratory judgment and injunctive relief are unenforceable

and vague.

          7.    Plaintiffs’ claims are barred by the preclusive effect of prior litigation, including

the arbitration decision issued July 7, 2020 by Arbitrator Christian Doherty.

          8.    Plaintiffs’ claim challenging 1.10.13 NMAC as ultra vires is barred by Eleventh

Amendment immunity.

          9.    Plaintiffs’ claim challenging 1.10.13 NMAC as ultra vires is moot as a result of

subsequent rulemaking following the enactment of SB 3 (2019).

          10.   The Court lacks supplemental jurisdiction over Plaintiffs’ state-law claim

challenging 1.10.13 NMAC as ultra vires.

          11.   Plaintiff’s claims are barred by the Younger Abstention doctrine.

          12.   Plaintiffs are collaterally estopped from re-litigating the issues within the

jurisdiction of and decided by the Arbitrator in binding statutory arbitration between Cowboys for

Trump, LLC and Defendant.

          13.   Defendant reserves the right to amend or supplement this Answer and affirmative

defenses as discovery and litigation progresses.

Cowboys for Trump, Inc. v. Oliver, Case No. 2:20-cv-00587-GJF-SMV
Answer
Page 12 of 13
        WHEREFORE, Defendant requests a judgment that Plaintiffs are not entitled to any of the

relief sought, including a declaratory judgment, injunctive relief, or attorney’s fees.

                                                         Respectfully Submitted,

                                                          HECTOR H. BALDERAS
                                                          New Mexico Attorney General

                                                         By: /s/ Amye Green
                                                         Neil Bell
                                                         Amye Green
                                                         Assistant Attorney General
                                                         Post Office Drawer 1508
                                                         Santa Fe, NM 87504-1508
                                                         (505) 490-4859
                                                         nbell@nmag.gov
                                                         agreen@nmag.gov


                                                         Attorneys for Defendant Secretary of State
                                                         Maggie Toulouse Oliver


                                   CERTIFICATE OF SERVICE

        I certify that on August 3, 2020, I served the foregoing on counsel of record for all parties

via the CM/ECF system.


                                                 /s/ Amye Green______________________
                                                 Amye Green




Cowboys for Trump, Inc. v. Oliver, Case No. 2:20-cv-00587-GJF-SMV
Answer
Page 13 of 13
